USDC IN/ND case 1:18-cv-00402-WCL-SLC document 20 filed 03/04/19 page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

MELVIN R. WARRICK, IV,
           Plaintiff,                                CASE NO. 1:18-cv-00402-WCL-SLC
v.

TRINE UNIVERSITY,
           Defendant.

                              NOTICE OF SERVICE OF
                         DEFENDANT’S INITIAL DISCLOSURES

       Defendant, by counsel, pursuant to Rule 26(a)(1), Fed. R. Civ. P., states Defendant

served its Initial Disclosures on counsel for Plaintiff by email and Regular United States Mail on

March 4, 2019.


                                             DEFUR VORAN LLP

                                             BY​/s/ Scott E. Shockley
                                             Scott E. Shockley #2153-18
                                             400 S. Walnut Street Suite 200
                                             Muncie, IN 47305
                                             Telephone: 765-288-3651
                                             Facsimile: 765-288-7068
                                             E-mail: sshockley@defur.com

                              CERTIFICATE OF SERVICE

        I certify that on this 4th day of March, 2019 a copy of this document was served
electronically by the Court’s electronic filing service on:

Nathaniel O Hubley
Nathaniel M. Reinking
John C. Theisen
Theisen & Associates LLC
810 S. Calhoun St. Ste 200
Fort Wayne, IN 46802

                                                 /s/ Scott E. Shockley
                                                 Scott E. Shockley
